Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
The majority would grant unemployment compensation benefits because the Board’s finding of deliberateness is unsupported by legally admissible evi*451deuce. It does not appear that the Board made a specific finding on the matter of deliberateness but such a finding is implicit in the Board’s conclusion that claimant’s action constituted willful misconduct. I do not see how the Board could conclude otherwise in view of the claimant’s own testimony that he knew he had been arrested and in spite of that knowledge of which he had no doubt (n.t. 10), he answered a question on the employment application regarding his arrest record with a simple “no”.
If the claimant was as sincere then as he is now that he really thought his arrest did not “count” because the charges were later withdrawn, I believe the employer could reasonably expect him to offer some explanation for his answer at the time he filled out the application.
In addition, the fact that the Board concluded that claimant’s actions constituted willful misconduct notwithstanding claimant’s explanation of his mental processes, clearly indicates to me that it, as the fact-finder, simply did not believe claimant’s explanation.
I would affirm the Board.